PER CURIAM.
hThe plaintiffs writ application is granted in part. Based on the facts of this contract case, the lower courts erred in dismissing the case with prejudice as abandoned. The judgments of the lower courts are reversed and the case is dismissed as abandoned without prejudice. See City of New Orleans v. Westwego Canal & Terminal Co., 206 La. 450, 453, 19 So.2d 201, 202 (1944). See also Roberts v. New Orleans Symphony, 2003-2206 (La.App. 4 Cir. 9/1/04), 883 So.2d 452; D & S Builders, Inc. v. Mickey Construction Co., Inc., 524 So.2d 245, 247 (La.App. 5th Cir.1988); Pounds v. Yancy, 224 So.2d 1, 4-5 (La.App. 1st Cir.1969).